Citation Nr: 1744559	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  17-29 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1962 to August 1964.

This appeal arose to the Board of Veterans' Appeals (Board) from a March 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Resolving all reasonable doubt in favor of the Veteran, the Veteran's bilateral hearing loss is etiologically related to the Veteran's time in service.

2. Resolving all reasonable doubt in favor of the Veteran, the Veteran's bilateral tinnitus is etiologically related to the Veteran's time in service.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

2. The criteria to establish service connection for tinnitus are met. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus. For the forthcoming reasons, the Board finds service connection warranted for both conditions. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The record reveals that the Veteran suffers from bilateral hearing loss and tinnitus, related to service. In January 2017, the Veteran underwent an examination with a private audiologist in which the examiner confirmed the Veteran suffered from both bilateral tinnitus and hearing loss and determined the Veteran's condition was related to service. Although there is negative nexus evidence of record, the Board finds that the positive evidence is approximately equivalent. Accordingly, as the evidence is at least in equipoise that the Veteran's current conditions are related to service, the benefit-of-the-doubt doctrine is for application. Thus, he fulfills the criteria necessary for service connection for bilateral hearing loss and tinnitus, and service connection is granted.










ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


